UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2011 GENPACT LIMITED (Exact name of registrant as specified in its charter) Bermuda 001-33626 98-0533350 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Canon’s Court, 22 Victoria Street Hamilton HM, Bermuda (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (441) 295-2244 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On August 5, 2011, Genpact LLC (the “Employer”), which is a wholly-owned subsidiary of Genpact Limited, entered into an employment agreement (the “Employment Agreement”) with Patrick Cogny.The Employment Agreement was entered into in connection with Mr.Cogny’s relocation from Belgium to the U.S. and his appointment as Senior Vice President, Manufacturing and Services.Mr. Cogny was formerly the Chief Executive Officer of Genpact Europe, and the Employment Agreement supersedes Mr. Cogny’s prior employment agreement with Genpact Onsite Services, Inc. dated October 21, 2008. The Employment Agreement provides that Mr.Cogny will receive an annual gross base salary of not less than $450,000.Mr. Cogny is eligible to receive an annual bonus, which will be a guaranteed cash bonus payment of at least $100,000 per calendar year, plus a discretionary target bonus of up to an additional $250,000 which is not guaranteed.For 2011, the discretionary portion of Mr. Cogny’s bonus will be prorated from his start date in the U.S. Under the Employment Agreement, Mr. Cogny is entitled to participate in employee benefit plans and perquisite and fringe benefit programs on a basis no less favorable than those benefits and perquisites provided from time to time to other U.S. based senior executives.Mr. Cogny will be reimbursed for the cost of tax return filing and tax consulting support, not to exceed $5,000 per year.Consistent with the Employer’s relocation policies, the Employer will reimburse Mr. Cogny for his reasonable expenses incurred in arelocating himself and his immediate family to the U.S. Mr. Cogny will also receive a one-time payment of $12,000 to assist with relocation expenses. The foregoing summary is qualified in its entirety by the full text of the Employment Agreement, which is filed herewith as Exhibit10.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits: Exhibit Description Employment Agreement of Patrick Cogny, dated August 5, 2011 2 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENPACT LIMITED Date: August 5, 2011 By: /s/ Heather D. White Name: Heather D. White Title: Vice President and Senior Legal Counsel 3 EXHIBIT INDEX Exhibit Description Employment Agreement of Patrick Cogny, dated August 5, 2011 4
